Citation Nr: 0720282	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-29 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for left knee 
osteoarthritis, to include as secondary to service-connected 
right knee traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1986.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision in 
which the RO denied service connection for left knee 
osteoarthritis, to include as secondary to service-connected 
right knee traumatic arthritis.  In July 2004, the veteran 
filed a notice of disagreement (NOD).  The RO issued a 
statement of the case (SOC) in July 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in August 2005.

In July 2006, the veteran had an informal hearing conference 
with a Decision Review Officer (DRO) at the RO.  

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted an additional medical record, along with a waiver 
of RO consideration of the evidence, to enable the Board to 
consider the evidence directly.  See 38 C.F.R. §§ 20.800, 
20.1304 (2006)

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The veteran contends that his left knee osteoarthritis had 
its onset during active service, or was caused, or is 
aggravated by, his service-connected right knee disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  See 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation, which 
was revised in October 2006, permits service connection not 
only for disability caused by service-connected disability, 
but for the degree of disability resulting from aggravation 
to a nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310 (2006).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service medical records reflect no complaints, findings or 
diagnosis pertinent to the knee, although the veteran 
testified that he first experienced knee pain in service.  

Post-service, VA treatment records dated in April 1997 
reflect treatment for a left knee injury incurred in November 
1996.  The examiner listed a diagnosis of left knee 
degenerative joint disease.  An April 1997 VA X-ray report 
notes findings of moderately severe degenerative changes of 
the left knee with no evidence of fractures or osseous 
lesions.  A September 2003 VA X-ray report lists an 
impression of extensive, tricompartmental osteoarthritic 
changes with findings of concerning osteochondral defect and 
other cystic changes in the left knee joint.  In a January 
2004 VA treatment note, the examiner listed an assessment of 
medial defect of the left knee.  In a January 2004 statement, 
a VA physician indicated that the veteran has osteochondral 
defects as well as degenerative changes present in all three 
compartments of his left knee.

In a report of an April 2004 VA joints examination, a 
physician's assistant certified (PA-C) assessed 
tricompartmental osteoarthritis of the left knee and opined 
that the case file did not support that the veteran's left 
knee problems did not start on active duty or were not due to 
his right knee disability.  Private treatment records dated 
in June and July 2004 show continued complaints of left knee 
pain.

Additional VA treatment notes dated in January 2005 reflect 
that the veteran received left knee steroid and Synvisc 
injections and note diagnoses of left knee degenerative joint 
disease as well as left knee osteoarthritis.  A February 2006 
VA inpatient treatment note shows that the veteran had a left 
knee arthroscopy with medial and lateral mensical 
debridement, chondroplasty of the lateral femoral condyle, 
and limited synovectomy.  

While the record includes a medical nexus opinion, as 
reflected in the April 2004 VA orthopedic examination report, 
that examination was conducted by a VA physician's assistant.  
The Board notes that a PA-C may be adequately trained and 
qualified to conduct physical examinations and render 
opinions if properly supervised by appropriate VA personnel.  
However, the Board directs attention to Veterans Benefits 
Administration Adjudication Procedure Manual M21-1MR, Part 
III, subpart iv, Ch. 2, § D.19.a, which requires that reports 
of physical examinations conducted by a physician's assistant 
be signed by a physician.  The April 2004 VA examination 
report was not reviewed and also signed by a physician, as 
required.  As such, the evidence is insufficient, and a 
physician's opinion would be helpful in resolving the 
question as to the relationship, if any, between the 
veteran's left knee arthritis and either service or the 
service-connected right knee traumatic arthritis, to include 
on the basis of aggravation.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered  rated on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further any 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
reflects that the veteran has received medical treatment from 
the Audie Murphy VA Medical Center (VAMC) in San Antonio, 
Texas; however, as the claims file only includes records from 
that facility dated up to March 2006, any additional records 
from that facility should be obtained.  Additionally, during 
the August 2006 hearing the veteran's representative 
indicated that there are outstanding VA medical records 
pertaining to the veteran's claimed left knee disability, 
particularly dated in 1993, from the San Antonio VAMC.  The 
RO should also obtain any such records and associate them 
with the claims file.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all evidence in his possession, and ensure that its notice to 
the appellant meets the requirements of  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), particularly as regards 
assignment of disability ratings and effective dates (two of 
the five elements of a claim for service connection), as 
appropriate. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
on appeal.  For the sake of efficiency, the RO's adjudication 
of the claim should include consideration of all pertinent 
evidence, to include the evidence submitted during the Board 
hearing.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the San 
Antonio (Audie Murphy) VAMC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's claimed left knee disability, 
for the periods from January 1993 to 
January 1994, and from March 2006 to the 
present. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file

The RO should send to the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for left 
knee osteoarthritis, to include as 
secondary to service-connected right knee 
traumatic arthritis, that is not 
currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly, as 
regards assignment of disability ratings 
and effective dates.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished 
(with all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

For each diagnosed left knee disability, 
the physician should render an opinion, 
consistent with sound medical principles, 
addressing whether it is at least as 
likely s not (i.e., there is a 50 percent 
or more probability) that (1) such 
disability is the result of disease or 
injury incurred in or aggravated by the 
veteran's military service; or (2) such 
disability was caused, or is  aggravated 
by service-connected right knee traumatic 
arthritis.  If aggravation by the 
service-connected right knee traumatic 
arthritis is found, the doctor should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for left knee 
osteoarthritis, to include as secondary 
to service-connected right knee traumatic 
arthritis, in light of all pertinent 
evidence (to include evidence submitted 
during the August 2006 Board hearing) and 
legal authority (to include the current 
version of 38 C.F.R. § 3.310, as revised 
effective in October 2006).

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to all additional legal 
authority considered (to include the 
current version of 38 C.F.R. § 3.310, as 
revised effective in October 2006), along 
with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



